REVISED SCHEDULE A Compensation pursuant to Section 4 of the Subadvisory Agreement, dated February 25, 2012, shall be calculated in accordance with the following schedule: AZL Oppenheimer Discovery Fund Average Daily Net Assets*Rate First $100 million0.55% Next $100 million0.45% Over $200 million0.40% **When average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate.For example, if average daily net assets in AZL Oppenheimer Discovery Fund are $300 million, a rate of 55 bps would apply to the first $100 million, a rate of 45 bps would apply to the second $100 million, and a rate of 40 bps would apply to the remaining of $100 million. The rates set forth above apply to average daily net assets that are subject to the Subadviser's investment discretion in the Fund. Acknowledged: ALLIANZ INVESTMENTOPPENHEIMERFUNDS, INC. MANAGEMENT LLC By: /s/ Brian Muench By: /s/ Cheryl Pipia Name: Name: Title: Title: Effective as of May 1, 2013 16
